PER CURIAM.
Appellant was adjudged guilty of first degree murder following a jury trial. Numerous questions have been raised by able counsel as grounds for reversal. However, our consideration of the entire record, briefs and arguments of counsel for the respective parties leads us to the view that appellant has failed to demonstrate reversible error. See Carrin v. State, Fla.App., 275 So.2d 603, opinion filed April 10, 1973.
Accordingly, the judgment reviewed herein is affirmed.
SPECTOR, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.